Order, Supreme Court, New York County (Diane Lebedeff, J.), entered December 19, 1996, which, insofar as appealed from, granted defendant’s motion to dismiss plaintiffs first, second and third causes of action and denied plaintiffs cross motion for leave to amend his complaint, unanimously affirmed, without costs.
*309Since it is clear that the parties’ agreement conditioned plaintiffs entitlement to commissions upon defendant’s receipt of advertising revenues, and equally clear that, as is here relevant, such revenues were not received, plaintiffs first cause of action seeking commissions was without merit as a matter of law and was properly dismissed by the IAS Court. Similarly without merit and properly dismissed by the IAS Court was plaintiffs second cause of action seeking reimbursement for travel expenditures; the parties’ agreement made no provision for such reimbursement and plaintiff has, in any case, conceded that defendant was under no obligation to reimburse him for the expenditures claimed. Finally, plaintiffs third cause of action for unpaid wages was properly dismissed for failure to state a cause of action (CPLR 3211 [a] [7]), and it was a proper exercise of the IAS Court’s discretion to deny plaintiffs cross motion to amend his third cause of action. We have considered plaintiffs remaining contentions and find them to be without merit.
Concur — Rosenberger, J. P., Wallach, Williams and Tom, JJ.